Citation Nr: 1028823	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

1.  Entitlement to service connection for a claimed bilateral 
hearing loss. 

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from December 1959 to 
August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2008 by the 
RO.  



FINDING OF FACT

On June 28, 2010, prior to the promulgation of a decision in the 
appeal, a written statement received from the Veteran indicating 
that he was withdrawing the appeal as to his claims of service 
connection for bilateral hearing loss and tinnitus.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims of 
service connection for bilateral hearing loss and tinnitus are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.204 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.101 (2009).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which 
fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record 
at a hearing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

On June 28, 2010, prior to the promulgation of a decision in the 
appeal, a written statement from the Veteran.  In this statement, 
the Veteran stated his intent to withdraw the pending appeal as 
to his claim of service connection for bilateral hearing loss and 
tinnitus.  

Hence, there is no allegation of error of fact or law remaining 
for appellate consideration on this matter, and the Board does 
not have jurisdiction to consider an appeal in this matter.  
Accordingly, the appeal is dismissed. 



ORDER

The appeal of the claims of service connection for bilateral 
hearing loss and tinnitus is dismissed.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


